DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “said longitudinal center axis of said drainage bore is so inclined relative to said pitch axis that said longitudinal center axis runs from a direction of said pressure side surface in a direction of said suction side surface.” However, the claimed direction of pressure side surface and the direction of suction side surface is unclear as the claim fails to provide any reference direction for the pressure side surface direction and the suction side surface direction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendel (U.S. Pre-Grant Publication No. 2011/0103963).

As per claim 1, Bendel discloses a rotor blade for a wind turbine, the rotor blade comprising: a rotor blade main body (1; figure 1) delimiting a rotor blade cavity (as shown; figure 1); a rotor blade tip (3) fixedly connected to said rotor blade main body (as shown; figure 1); said rotor blade tip having a suction side surface (7; figure 2); and, said rotor blade tip having a drainage bore (9) formed therein fluidly communicating with said rotor blade cavity and opening to said suction side surface of said rotor blade tip (as shown; figure 2) so as to permit fluid in said rotor blade cavity to flow therefrom to said suction side surface of said rotor blade tip and drain to the ambient (drainage hole 9 is capable of permitting fluid out of the cavity in the rotor blade).

As per claim 2, Bendel discloses the rotor blade of claim 1, and further discloses wherein said rotor blade has a suction side incorporating said suction side surface; and, said drainage bore is configured so as to be accessible only from said suction side (drainage hole 9 is on suction side 7; figure 2).

As per claim 3, Bendel discloses the rotor blade of claim 2, and further discloses wherein said rotor blade tip has a pressure side surface lying opposite said suction side surface; and, said drainage bore is configured in said rotor blade tip so as not to open at said pressure side surface (drainage hole 9 is only on the suction side 7 and not on the pressure side 8; figure 2).

(trailing edge 6 is closed; figure 2).

As per claim 5, Bendel discloses the rotor blade of claim 1, and further discloses wherein said rotor blade tip has a leading edge profile defining a closed continuous course (leading edge 5 is closed; figure 3).

As per claim 6, Bendel discloses the rotor blade of claim 1, and further discloses wherein said drainage bore defines a longitudinal center axis; and, said drainage bore is configured to be freely accessible from outside along a linear extension of said longitudinal center axis (there is no obstruction at drainage hole 9 to obstruct access along the center axis of drainage hole 9; figure 2).

As per claim 16, Bendel dislcsoes the rotor blade of claim 1, and further discloses wherein said rotor blade defines a pitch axis (axis along the longitudinal direction of blade 1) and said drainage bore defines a longitudinal center axis (along he center of drain hole 9); said rotor blade tip has a pressure side surface (8) lying opposite said suction side surface (7); said longitudinal center axis of said drainage bore is so inclined relative to said pitch axis (drainage hole 9 is at an angle relative to the longitudinal axis (pitch axis) of the rotor blade 1; figure 2) that said longitudinal center axis runs from a direction of said pressure side surface in a direction of said suction side surface (drainage hole 9 extends in the flapwise direction, i.e., a direction from the pressure side to the suction side; figure 2).

(drainage hole 9 is an aperture; figure 2). 

As per claim 18, Bendel discloses a rotor blade tip (3) for a rotor blade of a wind turbine, a rotor blade main body (1; figure 1) delimiting a rotor blade cavity (as shown; figure 1) and the rotor blade tip comprising: said rotor blade tip (3) being configured to be fixedly connected to said rotor blade main body (as shown; figure 1); said rotor blade tip having a suction side surface (7; figure 2); and, said rotor blade tip having a drainage bore (9) formed therein fluidly communicating with said rotor blade cavity and opening to said suction side surface of said rotor blade tip (as shown; figure 2) so as to permit fluid in said rotor blade cavity to flow therefrom to said suction side surface of said rotor blade tip and drain to the ambient (drainage hole 9 is capable of permitting fluid out of the cavity in the rotor blade).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendel.

As per claims 14-15, Bendel dislcsoes the rotor blade of claim 1. While Bendel does not explicitly disclose wherein said drainage bore has a diameter lying in a range of 1 mm to 20 mm (see MPEP 2144.05 II. ROUTINE OPTIMIZATION).


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Androuin (European Patent Document EP 3,712,422 A1), in view of Bendel.

As per claim 1, Androuin discloses a rotor blade for a wind turbine, the rotor blade comprising: a rotor blade main body (2) delimiting a rotor blade cavity (as shown; figure 1); a rotor blade tip (4) fixedly connected to said rotor blade main body (the tip is integral with the turbine blade body 2; figure 1); said rotor blade tip having a suction side surface (blade tip 4 inherently having a suction nside); and, said rotor blade tip having a drainage bore (8) formed therein fluidly communicating with said rotor blade cavity and opening to said suction side surface of said rotor blade tip (as shown; figure 2) so as to permit fluid in said rotor blade cavity to flow therefrom to said suction side surface of said rotor blade tip and drain to the ambient (drainage hole 9 is capable of permitting fluid out of the cavity in the rotor blade).
Androuin does not explicitly disclose wherein the drainage bore is formed in a suction side so as to permit fluid in said rotor blade cavity to flow therefrom to said suction side surface of said rotor blade tip. However, Androuin does teach the water is driven out due to the (paragraph [0018]). Bendel is an analogous prior art in that it deals with drainage hole for wind turbine blade. Bendel teaches a drainage hole located at the suction side for the effect of the water being pushed out of the inside of the rotor blade through centrifugal force when the rotor is rotating (paragraph [0009]). Thererofre, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify  Androuin’s drainage bore to be located at the suction side from the teachings of Bendel because as Bendel teaches, a drainage hole located at the suction side for the effect of the water being pushed out of the inside of the rotor blade through centrifugal force when the rotor is rotating (paragraph [0009]).

As per claim 2, Androuin in view of Bendel, discloses the rotor blade of claim 1. Androuin further discloses wherein said rotor blade has a suction side incorporating said suction side surface (wind turbine blade inherently having a suction side). While Androuin does not explicitly disclose said drainage bore is configured so as to be accessible only from said suction side, Bendel teaches said drainage bore is configured so as to be accessible only from said suction side (drainage hole 9 is on suction side 7; figure 2). By the combination of claim 1, above, incorporating a drainage bore at the suction side, the combined structure would have all limitations of claim 2.

As per claim 3, Androuin in view of Bendel, discloses the rotor blade of claim 1. Androuin further discloses wherein said rotor blade tip has a pressure side surface lying opposite said suction side surface (wind turbine blade inherently having a pressure side opposite the suction side). While Androuin does not explicitly disclose said drainage bore is configured in said rotor blade tip so as not to open at said pressure side surface, Bendel teaches said drainage bore is configured in said rotor blade tip so as not to open at said pressure side surface (drainage hole 9 is only on the suction side 7 and not on the pressure side 8; figure 2). By the combination of claim 1, above, incorporating a drainage bore at the suction side, the combined structure would have all limitations of claim 3.

As per claim 4, Androuin in view of Bendel, discloses the rotor blade of claim 1. While Androuin does not explicitly disclose wherein said rotor blade tip has a trailing edge profile defining a closed continuous course, Bendel teaches wherein said rotor blade tip has a trailing edge profile defining a closed continuous course (trailing edge 6 is closed; figure 2). By the combination of claim 1, above, incorporating a drainage bore at the suction side, the combined structure would have all limitations of claim 4.

As per claim 5, Androuin in view of Bendel, discloses the rotor blade of claim 1. While Androuin does not explicitly disclose w wherein said rotor blade tip has a leading edge profile defining a closed continuous course, Bendel teaches wherein said rotor blade tip has a leading edge profile defining a closed continuous course (leading edge 5 is closed; figure 3). By the combination of claim 1, above, incorporating a drainage bore at the suction side, the combined structure would have all limitations of claim 5.

As per claim 6, Androuin in view of Bendel, discloses the rotor blade of claim 1. Androuin further discloses wherein said drainage bore defines a longitudinal center axis; and, said drainage bore is configured to be freely accessible from outside along a linear extension of said longitudinal center axis (there is no obstruction at drainage bore 8 to obstruct access along the center axis of drainage hole 8; figure 2).

As per claim 7, Androuin in view of Bendel, discloses the rotor blade of claim 1. Androuin further discloses wherein said drainage bore defines a longitudinal center axis (center axis of bore 8; figure 3), and an outlet opening to the surface having toe drainage bore (drainage bore 8 forming an outlet; figure 3) and, a depression (22; figure 3) formed therein in the region of said outlet (as shown; figure 3). While Androuin does not explicitly disclose a depression formed in the suction side, by the combination of claim 1, above, incorporating the drainage bore to the suction side, it would have all claimed elements of claim 7.

As per claim 8, Androuin in view of Bendel, discloses the rotor blade of claim 7. Androuin further discloses wherein said depression is configured so as to cause said suction side surface to define a continuous contour course in a direction perpendicular to said longitudinal center axis of said drainage bore (recess 22 provided in the outer surface 19 so that the lens-shaped head very smoothly fitted into the surface 19; paragraph [0031]).

As per claim 9, Androuin in view of Bendel, discloses the rotor blade of claim 7. Androuin further discloses wherein said depression is configured so as to permit said drainage bore to be freely accessible from outside along a linear extension of said longitudinal center axis (recess 22 does not obstruct drainage bore 8; figure 3).

As per claim 10, Androuin in view of Bendel, discloses the rotor blade of claim 7. Androuin further discloses wherein said depression is configured so as to cause said suction side surface to define a  continuous contour course in a direction perpendicular to said longitudinal center axis of said drainage bore (recess 22 provided in the outer surface 19 so that the lens-shaped head very smoothly fitted into the surface 19; paragraph [0031]).


Claims 1-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (U.S. Pre-Grant Publication No. 2012/0003094), in view of Bendel.

As per claim 1, Hansen discloses a rotor blade for a wind turbine, the rotor blade comprising: a rotor blade main body (106; figure 3a) delimiting a rotor blade cavity (as shown; figures 3a, 3b); a rotor blade tip (105) fixedly connected to said rotor blade main body (as shown; figures 3a, 3b); said rotor blade tip having a suction side surface (wind turbine blade 101 inherently having a suction side); and, said rotor blade tip having a drainage bore (104) formed therein fluidly communicating with said rotor blade cavity and opening to said suction side surface of said rotor blade tip (as shown; figure 3b) so as to permit fluid in said rotor blade cavity to flow therefrom to said suction side surface of said rotor blade tip and drain to the ambient (drainage hole 104 is capable of permitting fluid out of the cavity in the rotor blade).
Hansen does not explicitly disclose wherein the drainage bore is formed in a suction side so as to permit fluid in said rotor blade cavity to flow therefrom to said suction side surface of said rotor blade tip. However, Hansen does teach the water is driven out due to the centrifugal force when the rotor blade rotates (paragraph [0076]). Bendel is an analogous prior art in that it deals with drainage hole for wind turbine blade. Bendel teaches a drainage hole located at the suction side for the effect of the water being pushed out of the inside of the rotor blade through centrifugal force when the rotor is rotating (paragraph [0009]). Thererofre, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify  Androuin’s drainage bore to be located at the suction side from the teachings of Bendel because as Bendel teaches, a drainage hole located at the suction side for the effect of the water being pushed out of the inside of the rotor blade through centrifugal force when the rotor is rotating (paragraph [0009]).

As per claim 2, Hansen in view of Bendel, discloses the rotor blade of claim 1. Hansen further discloses wherein said rotor blade has a suction side incorporating said suction side surface (wind turbine blade inherently having a suction side). While Hansen does not explicitly disclose said drainage bore is configured so as to be accessible only from said suction side, Bendel teaches said drainage bore is configured so as to be accessible only from said suction side (drainage hole 9 is on suction side 7; figure 2). By the combination of claim 1, above, incorporating a drainage bore at the suction side, the combined structure would have all limitations of claim 2.

As per claim 3, Hansen in view of Bendel, discloses the rotor blade of claim 1. Hansen further discloses wherein said rotor blade tip has a pressure side surface lying opposite said suction side surface (wind turbine blade inherently having a pressure side opposite the suction side). While Hansen does not explicitly disclose said drainage bore is configured in said rotor blade tip so as not to open at said pressure side surface, Bendel teaches said drainage bore is configured in said rotor blade tip so as not to open at said pressure side surface (drainage hole 9 is only on the suction side 7 and not on the pressure side 8; figure 2). By the combination of claim 1, above, incorporating a drainage bore at the suction side, the combined structure would have all limitations of claim 3.

As per claim 4, Hansen in view of Bendel, discloses the rotor blade of claim 1. While Hansen does not explicitly disclose wherein said rotor blade tip has a trailing edge profile defining a closed continuous course, Bendel teaches wherein said rotor blade tip has a trailing edge profile defining a closed continuous course (trailing edge 6 is closed; figure 2). By the combination of claim 1, above, incorporating a drainage bore at the suction side, the combined structure would have all limitations of claim 4.

As per claim 5, Hansen in view of Bendel, discloses the rotor blade of claim 1. While Hansen does not explicitly disclose w wherein said rotor blade tip has a leading edge profile defining a closed continuous course, Bendel teaches wherein said rotor blade tip has a leading edge profile defining a closed continuous course (leading edge 5 is closed; figure 3). By the combination of claim 1, above, incorporating a drainage bore at the suction side, the combined structure would have all limitations of claim 5.

As per claim 6, Hansen in view of Bendel, discloses the rotor blade of claim 1. Hansen further discloses wherein said drainage bore defines a longitudinal center axis; and, said drainage bore is configured to be freely accessible from outside along a linear extension of said longitudinal center axis (there is no obstruction at drainage holes 104 to obstruct access along the center axis of drainage hole 104; figure 2).

As per claim 11, Hansen in view of Bendel, disclose the rotor blade of claim 1. Hanse further discloses wherein said rotor blade tip defines a tip end (105); said rotor blade defines a pitch axis (longitudinal axis of blade 101; figures 3a, 7); said drainage bore defines a longitudinal center axis (longitudinal axis of drain hole 104); and, said longitudinal center axis runs at a predetermined angle to said pitch axis in a direction toward said tip end of said rotor blade tip (the longitudinal axis of the drainage hole 104 is at an angle in relation to the longitudinal direction of the blade 101; figure 3b).

As per claims 12-13, Hansen, in view of Bendel, discloses the rotor blade of claim 11. While Hansen does not explicitly disclose wherein said predetermined angle lies in a range of 1° to 45° (claim 12) or wherein said predetermined angle lies in a range of 1° to 15° (claim 13), it would only require routine optimization to discover the optimum or workable range for the angle of drainage bore. Furthermore, Applicant’s original disclosure fails to disclose any criticality to the claimed angle of the drainage bore to achieve unexpected results other than simple optimization. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Bendel’s drainage bore to incorporate an angle between 1° and 15° in relation to the longitudinal axis of the rotor blade because where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II. ROUTINE OPTIMIZATION).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shiraish (U.S. Pre-Grant Publication No. 2016/0222945) teaches a wind turbine blade having a drainage bore at the tip.
Luebbe (U.S. Patent No. 8,647,068) also teaches a wind turbine blade having a drainage bore at the tip.
Drobietz (U.S. Pre-Grant Publication No. 2015/0064003) also teaches a wind turbine blade having a drainage bore at the tip.
Ohlerich (U.S. Pre-Grant Publication No. 2017/0335830) also teaches a wind turbine blade having a drainage bore at the tip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745